Citation Nr: 1134731	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A preliminary review of the record discloses a need for further development prior to final appellate review.  In particular, the Veteran has not been provided a VA examination in connection with her claim for service connection for hepatitis C.  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See VBA letter 211A (01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treating with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  VA recognized that transmission of blood products through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

In a December 2006 statement, the Veteran alleged her belief that she contracted hepatitis C from jet gun injections, a hysterectomy, or from having her teeth extracted in service.

During a September 2009 hearing before a decision review office (DRO), the Veteran testified that she was diagnosed with hepatitis in 2004 at the Salisbury VA Medical Center (VAMC).  She denied getting tattoos, having blood transfusions, and sharing needles while on active duty or after service.  Specifically, she testified that she did not require a blood transfusion during her in-service hysterectomy, salpingectomy, and oophorectomy.  The Veteran acknowledged having sex with other service members and contracting pediculosis (or "crabs") during Army Advanced Individual Training (AIT).  She also indicated that she had dental work in service, including a tooth extraction.  She recalled that the dentist had trouble removing a nerve and solicited assistance from another dentist.  The Veteran testified that the second dentist did not change his gloves after working on another patient.  She further reported that she was exposed to other service members' blood after getting into a fight in a restroom.  She stated she had open wounds as a result of the other service members' nails and claimed that blood was passed between the women.

Based on the foregoing, the Board finds that a VA examination and medical opinion is necessary to determine the nature and etiology of the Veteran's current hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her hepatitis C.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for any treatment records dated from June 2008 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hepatitis C that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service personnel and treatment records as well as her post-service medical records and assertions. 

It should be noted that the Veteran has claimed that she has hepatitis C as a result of her in-service hysterectomy, salpingectomy, and oophorectomy; sexual activity; teeth extraction; air gun injections; and, fight.  There are inpatient service treatment records from a July 1982 hysterectomy, salpingectomy, and oophorectomy, as well as dental service treatment records documenting tooth extractions.  In addition, a July 2002 VA PTSD examination report documents the Veteran's indication that she had been hospitalized in an inpatient program "to get off drugs" over 30 years ago.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current hepatitis C is causally or etiologically related to her military service.  In so doing, the examiner is asked to provide a full discussion of all possible modes of transmission and address her alleged risk factors in service.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.  However, the Board takes this opportunity to advise the Veteran that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


